DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite the limitation "the degree of credence of the user in the predetermined service" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity and/or mathematical concepts.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity and/or contain mathematical concepts, in terms of the abstract idea comprising:
[a]n information processing method comprising:
storing first information […], the first information indicating a behavior history of a user during driving of a vehicle in a first period;
performing a driving evaluation of the user based on the first information for the first period; and
acquiring a degree of credence based on a result of the driving evaluation of the
user, the degree of credence indicating a degree of credit of the user in a predetermined
service.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity and/or mathematical concepts..

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a storage unit, an information processing device, a control unit, a social network service, and/or a non-transitory computer storage medium storing a program to be executed on a computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a storage unit, an information processing device, a control unit, a social network service, and/or a non-transitory computer storage medium storing a program to be executed on a computer, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F2-4 in Applicant’s specification.

	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20170323244 A1 by Rani et al (“Rani”).
In regard to Claim 1, Rani discloses an information processing device comprising:
a storage unit configured to store first information, the first information indicating a behavior history of a user during driving of a vehicle in a first period; and
(see, e.g., F1, 155 and p24 in regard to data storage (“storage unit”));
a control unit configured to perform a driving evaluation of the user based on the
first information for the first period and configured to acquire a degree of credence based on a result of the driving evaluation of the user, the degree of credence indicating a degree of credit of the user in a predetermined service
	(see, e.g., F1, 100 and p24 in regard to fleet management system (“control unit”); see, e.g., F5, 508 and p106 in regard to generating a driver score (“perform a driving evaluation of the user…to acquire a degree of credence”); see, e.g., p27 in regard to the driver’s score generating rewards in relation to the user’s social information (“degree of credit of the user in a predetermined service”)).

In regard to Claim 2, Rani discloses these limitations.  See, e.g., p100 in regard to some aspects of the driver’s score having higher weights than others.
In regard to Claim 3, Rani discloses these limitations.  See, e.g., p51.
In regard to Claim 6, Rani discloses these limitations.  See, e.g., p74.
In regard to Claim 7, Rani discloses these limitations.  See rejection of Claim 1.
In regard to Claim 8, Rani discloses these limitations.  See, e.g., p84 in regard to one day period.
In regard to Claim 9, Rani discloses these limitations.  See, e.g., p124.

In regard to Claim 10, see rejection of Claim 1.
In regard to Claim 11, see rejection of Claim 2.
In regard to Claim 12, see rejection of Claim 3.
In regard to Claim 15, see rejection of Claim 6.
In regard to Claim 16, see rejection of Claim 7.
In regard to Claim 17, see rejection of Claim 8.
In regard to Claim 18, see rejection of Claim 9.

In regard to Claim 19, see rejection of Claim 10.

In regard to Claim 20, Rani discloses these limitations.  See, e.g., F2, 200 and p36 regarding the telematics module.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rani.
In regard to Claims 4 and 13, while Rani teaches point being awarded in the driver’s score for exceeding the speed limit and braking hard (see, e.g., p54-58 and p66-67) and no points being awarded for not exceeding the limit and not braking hard it may not teach points being subtracted for engaging in those latter behaviors, 
Furthermore, the combination of the cited prior art would have been obvious to try because there was at the time of filing a recognized problem or need in the art to quantify the overall nature of the driver’s behavior; there were a finite number of identified, predictable potential solutions to that recognized need or problem, in terms of a high driving score could either characterize bad driving or good driving; and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Specifically, it would have been obvious to try taking away points for bad driving behaviors and awarding points for good driving behaviors, in order to incentivize good driving behavior.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rani, in view of official notice
In regard to Claims 5 and 14, while Rani teaches averaging driver scores over time and thereby mathematically adjusting the degree of influence of older scores on the overall score (see, e.g., p48) it may not specifically teach taking into account horn sounding, giving way to pedestrians, and merging behavior as being part of the driver’s score, 
the Examiner takes OFFICIAL NOTICE that taking into account such behaviors as characterizing driver behavior was old and well-known at the time of Applicant’s invention.  Such functionality allows for a more complete characterization of driver behavior.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement claimed functionality within the invention of the cited prior art so as to allow for a more complete characterization of driver behavior.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715